Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-6, 13, 14 and 22 are allowable. The restriction requirement between different inventions and distinct species, as set forth in the Office action mailed on 06/19/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn. Claims 2-6, 13 and 14, directed to non-elected invention/species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-20, directed to non-elected invention/species are withdrawn from consideration because the claims does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with DEBORAH W. CARLSON on 06/24/2021.

The claims should be amended as follows:

Claim 1 should be amended as follow:
1.    (Currently Amended) A gas sampling device comprising:
a housing, the housing defining: an airflow aperture, a gas testing chamber,
a sensor receptacle disposed along a long axis of the housing and within an airflow pathway within the gas testing chamber, the sensor receptacle configured to slidably receive a disposable sensor test strip within the gas testing chamber, the airflow pathway extending from the airflow aperture to the gas testing chamber,
a docking structure configured to be physically received within a docking station; 
a heart rate sensor disposed on an exterior surface of the housing and configured to measure heart rate data from a fingertip of a patient: and

the disposable sensor test strip comprising a plurality of discrete binding detectors disposed thereon

Claim 21 should be amended as follow:
21. (Cancelled).

Allowable Subject Matter
Claims 1-6, 13, 14 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Olbrich et al (US 2004/0039295), Ratto et al (US 2016/0150995), and Venkatraman et al (US 2014/0275854) teaches a gas sampling device comprising: a housing having an airflow aperture, a gas testing chamber, a sensor receptacle disposed along a long axis of the housing, and a heart rate sensor disposed on an exterior surface of the housing and configured to measure heart rate data from a fingertip of a patient; and a docking structure configured to be physically received within a docking station.
The prior art does not teach, disclose and/or fairly suggest a disposable sensor test strip comprising a plurality of discrete binding detectors disposed thereon, wherein the disposable sensor test strip is slidably received within the sensor receptacle.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791